DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 July 2020 and two from 3 August 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prestail, et al. (FR 3065699 A1; but citations refer to English equivalent U.S. Patent Publication No. 2018/0312182) in view of Kanner (U.S. Patent Publication No. 2013/0325247).  
With reference to claim 1, Prestail discloses a train control method for a train, wherein one end of a train is configured with a vehicle on-board controller (VOBC), the method comprising: performing, by the VOBC, a train awakening process (see para. 0096); acquiring, by the VOBC, a running plan sent by an automatic train supervision (ATS) system after a train is successfully awakened (see para. 0008-0009, CPTC equivalent to VOBC; ATS equivalent to ATC; para. 0096, successful awakening; para. 0012, running plan implied).  Prestail does not explicitly disclose the next limitations.  
A teaching from Kanner discloses when the running direction is set to be downward, using, by the VOBC, as a head for train positioning, one end of the train not configured with the VOBC, to acquire positioning information of the train (see para. 0055; CPTC is at one end of train or other); when the running direction is set to be upward, using, by the VOBC, as the head for train positioning, one end of the train configured with the VOBC, to acquire positioning information of the train (see para. 0055; VOBC is at one end of train or other).   It would have been obvious to one of ordinary skill in the art to modify Prestail to include the teaching of Kanner based on the motivation to improve a motion detection system along with the inputted configuration/formation information is used to determine train length and the VOBC position.   
Continuing with the claim, Prestail further discloses controlling, according to the positioning information of the train (see para. 0012, position control included), the train to pull out of a parking garage (see para. 0079, garage track equivalent to parking garage). 
Regarding claims 2 and 3, Prestail does not explicitly disclose the claimed limitations.  However, as it is common knowledge that a train is only capable of two directions dictated by the track, it would have been obvious to one of ordinary skill in the art that the running plan of Prestail would include the necessary direction needed to exit the garage track (see para. 0079) based on the motivation to improve the on board ATC to know, more quickly but still safely, the instantaneous position of the train so as to allow it to operate immediately in the “active” operating mode. 
With reference to claim 4, Prestail further discloses wherein the performing, by the VOBC, a train awakening process comprises: reading, when the VOBC is powered on and an awakening instruction is received, by the VOBC from a non-volatile storage area, positioning information of the train stored before power- off (see paras. 0084-0086); initializing, by the VOBC, a train position according to the positioning information of the train stored before power-off, performing, by the VOBC, a cab activation process according to the initialized train position (see paras. 0084-0086); after the cab is successfully activated, initializing, by the VOBC, the running direction to be downward, and entering an automatic running mode (see paras. 0101, automatic running plan implied after awakening, direction is binary choice and obvious to one of ordinary skill in the art); in the automatic running mode, interacting, by the VOBC, with a zone controller (ZC) to perform a ZC registration process (see paras. 0014-0016); acquiring, by the VOBC, movement authorization of the ZC after the registration process is completed (see paras. 0014-0016); and completing, by the VOBC, the awakening process after performing a static test and a dynamic test (see paras. 0090, 0094, dynamic; static implied when awakening occurs prior to movement of train). 
Referring to claim 5, Prestail further teaches wherein after the VOBC is powered on, the method further comprises: performing, by the VOBC, a self-check process (see paras. 0082-0088, 0085 teaches successful awakening); and when the self-check process is successfully completed and the awakening instruction is received, determining that the VOBC is in an awakening start state, and notifying a power-on awakening module that the self-check of the VOBC is successful (see paras. 0082-0088, 0085 teaches successful awakening).
With regards to claim 7, Prestail further discloses wherein after the reading, by the VOBC from a non-volatile storage area, positioning information of the train stored before power-off, the method further comprises: performing, by the VOBC, cyclic redundancy check (CRC) according to the positioning information of the train stored before power-off, if the CRC succeeds, establishing, by the VOBC, a communication connection with the ATS system, and initializing, by the VOBC, a train position according to the positioning information of the train stored before power-off (see para. 0087, repeated equivalency to CRC; para. 0099), and if the CRC fails, entering, by the VOBC, a manual driving mode (see para. 0019, driver operation).
Regarding claim 8, Kanner further discloses wherein the using, by the VOBC, as a head for train positioning, the other end of the train not configured with the VOBC, to acquire positioning information of the train comprises: acquiring a distance between the one end of the train configured with the VOBC and a ground transponder (see para. 0001, combo of VOBC and axel counting); subtracting a length of the train from the distance between the end of the train configured with the VOBC and the ground transponder, to obtain a distance between the other end of the train not configured with the VOBC and the ground transponder (see para. 0001, combo of VOBC and axel counting); and determining a position of the head of the train according to the distance between the other end of the train not configured with the VOBC and the ground transponder (see para. 0001, combo of VOBC and axel counting).  
Claim 9 is rejected based on the citations and reasoning provided above for claim 1. 
For claim 10, Prestail further teaches a vehicle on-board power-on awakening module communicating with the ATS system; the ATS system being further configured to: acquire a power-on awakening command for power-on awakening of each system of the train, each system of the train comprising the VOBC (see paras. 0082-0088, 0085, describes successful awakening and implicitly controlled by the controller); send the power-on awakening command to the vehicle on-board power-on awakening module (see paras. 0082-0088, 0085, describes successful awakening and includes implicitly sending necessary signals to perform the function); receive the power-on awakening command returned by the vehicle on-board power-on awakening module, and display, on an interface, the power-on awakening command returned by the vehicle on-board power-on awakening module (see para. 0057); and send the power-on awakening command to the vehicle on-board power-on awakening module again when a user confirmation instruction is detected (see para. 0058).  Regarding the next limitation, Prestail does not explicitly disclose the awakening command functionality of returning and receiving the command.  However, as the awakening process is described to be complete and then confirmed by the system that it operated appropriately, this is functionally equivalent to returning the awakening signal to the originator.  It would have been obvious to one of ordinary skill in the art to include a confirmation that the awakening was complete and operated according to specification based on the motivation to improve the on board ATC to know, more quickly but still safely, the instantaneous position of the train so as to allow it to operate immediately in the “active” operating mode.  
Continuing with the claim, Prestail further discloses to supply, when it is determined that the two received power-on awakening commands are the same, power to a train indicated by the power-on awakening command (see para. 0090).  
For claim 12, Prestail does not explicitly teach a relay.  However, Prestail teaches that the signals are sent and returned when the awakening instruction is detected (see paras. 0057-0058).  The inclusion of a relay would also be obvious to one of ordinary skill in the art based on the teaching that the signal would not be returned when the location of the train is not confirmed, thus implying that a such signals may or may not be received based on the trains conditional response.  Such functions are well known to be carried out by relays.  
With reference to claim 13, it would have been obvious to one of ordinary skill in the art to indicate a status message of success or failure of the awakening process based on Prestail teaching an operator interface being included (see paras. 0057-0059) and the main functionality be centered around the verification of the awakening process.   
Claim 14 is rejected based on the citations and reasoning noted above for claim 1.   

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663